87 F.3d 1323
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Brian EARL, Defendant-Appellant.
Nos. 96-10072, 96-10073.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 12, 1996.Decided June 17, 1996.

Before:  GOODWIN, PREGERSON and KOZINSKI, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed, substantially for the reasons given by the sentencing judge at the time of revocation of supervised release.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3